Title: To George Washington from James Wilkinson, 17 October 1780
From: Wilkinson, James
To: Washington, George


                  
                     Sir
                     Phila Octr 17th 1780
                  
                  Since my Letter of the 11th Inst: I have had an Interview with
                     the Board of War and obtained the inclosed state of their Purchases; I am sorry
                     that the subsequent Correspondence (of which a Copy is inclosed) should damp
                     the expectations raised by my first Information: I have every reason to
                     conclude that the Woollens alluded to in the Letter of the 16th Inst
                     comprehend the whole of the Blankets & Winter Clothing in the Hands of
                     Otis & Henly, and I am morally certain, from some deception in the
                     Contract, that the Public will never be the better for them. I have not yet
                     been able to obtain a farthing of Money, tho I expect this day to borrow a
                     sufficient sum to carry me to your Excellencys Quarters, and propose seting out
                     Tommorrow or next day.
                  Col: Febiger is here & will I doubt not carry every
                     Article which can be scraped together in this Quarter to the southward—The
                     Western Dept has not I beleive the least Provision made for it. I have the
                     Honor to be with the highest respect Your Excellencys Most Obdt ready Servant
                  
                     James Wilkinson
                  
                  
                     N.B. I hope to be able to carry your Excellency the
                        determination of the Committee now seting on the Clothing Dept. J. W.
                  
                   Enclosure
                                    
                     
                        War Office 14th October
                        1780
                     
                     There are in Otis & Henleys hands—Woolens enough for
                        14.000 blankets 2,300 Suits & 400 or 500 Vests, & breeches,
                        exclusive—and Linen for 8 or 10,000 Shirts and 2 or 3,000 Overalls.
                     J. Reynolds at Rhode Island—has on hand Woolens enough for 3
                        or 400 Suits—and Linen for 3, or 4000 Shirts and some Overalls.
                     William Gardner has Linen for 2 or 3000 Shirts perhaps more—he
                        has also a quantity of Hatts—Some Linen Overalls
                     Col. Blackden at 
                           
                         has 1500 or 2000 Shirts—probably more.
                     Samuel Caldwell has linen for 5000 Shirts—some linen Overalls.
                     This estimate made upon a Supposition, that the Agent
                        Clothiers have not made any deliveries to the Clothr Genl Since his Return
                        of August the 8th.
                     (Copy)
                                          
                            
                            Benjn Stoddart Secy
                        
                  
                Enclosure
                                    
                     
                        Sir
                        War Office Octr 16th
                        1780
                     
                     The Board have been favored with yours of this day—Having
                        already given you all the general information in their power relative to
                        your department, they have nothing further to add on the Subject—only that
                        the business of procuring supplies has been taken up by a Committee of
                        Congress, who the Board understand, but not officially have reported to
                        Congress, that the several States be called upon for the articles wanted. I
                        am Sir Yr Most Obedt humbe Servt
                     
                        by Ord. Ben Stoddert Secy
                     
                     
                        N.B. Since the information alluded to above, the board
                           have received a letter from Otis & Henly of a very disagreeable
                           nature from which it appears that there will be some difficulty in
                           obtaining the woollens at Boston.
                        Copy
                     
                  
                  
                Enclosure
                                    
                     
                        Gentn
                        Philada Oct. 16th 1780
                     
                     In addition to the Genl Information which I have already
                        received, I shall be glad to have it in my Power to communicate to his
                        Excellency on my Arrival at Head Quarters, the further prospects of the
                        hono. Board & the Objects of the Committee of Congress (as far as
                        have come to your knowledge) now setting on the subject of the Clothing
                        department. I am &.
                     
                        J. Wilkinson Cloth. Gen.
                     
                     
                        (Copy)
                     
                  
                  
               